Citation Nr: 0941895	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-37 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriasis claimed 
as body rash to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral vascular 
disease (PVD) claimed as left foot circulation problem.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  


FINDINGS OF FACT

1.  Psoriasis claimed as skin rash is not shown to be related 
to the Veteran's active duty service or presumptively related 
thereto.

2.  PVD claimed as left foot circulation problem is not shown 
to be related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or as a result of active 
duty service and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  PVD was not incurred in or as a result of the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in December 2002 and August 2007.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  In this case, 
notice consistent with the Court's holding in Dingess was 
provided in August 2007 with respect to the first issue 
enumerated above.  No such notice was provided with respect 
to the PVD claim.  Such omission is harmless, however, given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed disability.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examinations were provided, and, 
indeed, they need not be provided.  Id.; 38 C.F.R. 
§ 3.159(c)(4).  Indeed, there is absolutely no indication 
that either disability at issue herein is associated with 
service or a service-connected disability.  Neither disorder 
was documented until almost 40 years following separation 
from service and the Veteran has not endorsed an express 
history of continuous symptomatology.  No competent evidence 
suggests a causal relationship between either claimed 
disorder and the Veteran's active service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records, VA clinical records, and private medical records.  
No VA medical examinations were provided, but as detailed 
above, they need not be.  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, mesothelioma, 
and diabetes mellitus (Type 2).  38 C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a 
Veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  38 U.S.C.A. 
§ 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a Veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

Psoriasis claimed as body rash to include as due to Agent 
Orange exposure

The service personnel records reflect that the Veteran served 
in the Republic of Vietnam during the Vietnam era.  See 
38 C.F.R. § 3.2 (2009) (defining periods of war).

The service treatment records make no reference to psoriasis, 
rashes, or any other skin condition.  The Veteran, indeed, 
denied skin diseases in his report of medical history 
completed just prior to separation from service.  The Board 
observes, as well, that the separation medical examination 
report reflects no abnormalities related to the skin or any 
other bodily system.  

Undisputedly, the Veteran suffers from psoriasis, as 
demonstrated in the current VA clinical reports.  The record, 
however, contains no post-service medical records dated 
earlier than 2001.  The Veteran was clearly receiving 
treatment for psoriasis at that time.  

A current disability is a prerequisite to the granting of 
service connection.  See e.g., Gilpin, supra.  In addition to 
a present disability, however, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.  In this case, it does not.  The Veteran has 
provided no particular information as to the time of onset of 
his psoriasis, the record contains no evidence of that 
condition dated before 2001, and the record contains no 
competent medical opinion regarding the etiology of the 
Veteran's psoriasis.  In the absence of any evidence 
whatsoever reflecting a nexus between the Veteran's psoriasis 
and service, service connection for psoriasis is denied.  Id.  
In so finding, it is also noted that the Veteran has not 
expressly endorsed a history of continuous symptomatology 
such as to support the claim.

The Board observes that the lapse in time between service and 
the time the medical evidence indicates the Veteran first 
sought care for psoriasis and skin symptomatology generally 
weighs against his claim.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The Veteran maintains that his skin condition, which has been 
identified as psoriasis, is due to Agent Orange exposure in 
service.  The Veteran served in Vietnam during the Veteran's 
era.  As such, exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307.  Nonetheless, service connection for psoriasis 
cannot be granted presumptively based on exposure to 
herbicides because psoriasis is not one of the enumerated 
disabilities for which presumptive service connection based 
on herbicide exposure is available.  38 C.F.R. § 3.309(e).  

In short, the Board concludes that service connection for 
psoriasis claimed as skin rash is not warranted under either 
theory of entitlement argued by the Veteran.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Hence, service connection for 
psoriasis claimed as skin rash is denied.  The Board notes, 
moreover, that the record contains no evidence in support of 
the Veteran's claim.  As such, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
rule does not apply.  Alemany, supra.

PVD claimed as left foot circulation problem

The service treatment records are devoid of reference to PVD 
or any similar or related condition.  

Regarding the post-service record, the available evidence is 
equivocal regarding whether the Veteran indeed suffers from 
PVD.  Some of the medical evidence reflects the presence of 
PVD, but in April 2006, a VA examiner suggested that the 
Veteran's symptoms were not consistent with a diagnosis of 
PVD.  However, the Board calls attention to McLain v. 
Nicholson, 21 Vet. App. 319 (2007). In McLain, the Court held 
that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication.  In light 
of this, and resolving any reasonable doubt in the Veteran's 
favor, the evidence is deemed at least in equipoise as to 
whether a current disability exists.  Thus, the initial 
requirement of a service connection claim is deemed satisfied 
here.  However, the claim must nevertheless be denied, for 
the reasons discussed below.

The record contains no post-service medical records dated 
prior to 2001.  While the 
Veteran has provided no particulars regarding the time of 
onset of his PVD, the record reflects no evidence of that 
condition dated before 2001, and the record contains no 
competent medical opinion regarding the etiology of the 
Veteran's claimed PVD.  In the absence of any evidence 
whatsoever reflecting a nexus between the Veteran's PVD, if 
present, and service, service connection for PVD is denied.  
Again, the Veteran has not expressly endorsed a history of 
continuous symptomatology such as to support the claim.

The lapse in time between service and the time the medical 
evidence indicates the Veteran first sought care for PVD or a 
left foot circulation problem weighs against his claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  
Maxson, supra; Forshey, supra.  

In conclusion, the Board concludes that service connection 
for PVD claimed as a left foot circulation problem is not 
warranted.  38 C.F.R. § 3.303.  Service connection for PVD 
claimed as a left foot circulation problem, therefore, is 
denied.  The Board notes, moreover, that the record contains 
no evidence in support of the Veteran's claim.  As such, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not for application.  Alemany, 
supra.


ORDER

Service connection for psoriasis is denied.

Service connection for PVD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


